NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 13-4741
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                               KARL BRUCE EDWARDS,
                                            Appellant
                                  _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-11-cr-00735-001)
                        District Judge: Hon. C. Darnell Jones, II
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 18, 2014

            Before: RENDELL, JORDAN, and NYGAARD, Circuit Judges.

                               (Filed: November 19, 2014 )
                                    _______________

                                       OPINION
                                    _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Karl Bruce Edwards challenges his conviction for bank robbery. He specifically

contends that the United States District Court for the Eastern District of Pennsylvania

erred in denying his motion to suppress evidence. We will affirm.

I.     Background

       On August 5, 2011, a man robbed a branch of the Wells Fargo bank in

Phoenixville, Pennsylvania. He approached the bank teller, Laura Hilliard, and, saying “I

want this,” handed her a note that read “money, no dye packs.” (App. at 173.) He told

her, “[d]on’t do anything stupid, I won’t do anything stupid.” (Id.) Hilliard gave the man

all of the money in her drawer, which totaled approximately $10,750. He put the money

in a white plastic bag and left the bank.

       Officers Jason Komorowski and David Wakeley arrived at the bank a few minutes

later, and Corporal Patrick Mark shortly after that. As Corporal Mark interviewed

Hilliard, she described the robber as a black male in his late thirties or early forties,

approximately 5′8″ tall, wearing sunglasses and a baggy white tee shirt, with short black

hair and a “stubbly” beard and mustache, and carrying a white plastic bag. Though they

began looking immediately, the officers were unable to find anyone matching that

description in the vicinity of the bank.

       An hour later, while police officers were still at the bank, Hilliard went outside to

smoke a cigarette. While outside, she saw a man that she believed to be the bank robber

riding a bicycle near the bank. Hilliard informed Corporal Mark, who immediately left

the bank and began searching for the man on the bicycle. Corporal Mark did not find the

                                               2
bicyclist, but he encountered a firefighter who informed him that Henry Hampton had

just gone down the street on a bicycle. Corporal Mark immediately directed officers in

the area to proceed to Hampton’s home at 8 Hall Street, which was approximately two

blocks from the bank, to secure the house, and to detain Hampton and all other occupants

of the house.

       Officer Komorowski was the first to arrive at 8 Hall Street, and he reported that

there was a bicycle in front of the house. Corporal Todd Artz then arrived on the scene

and was waiting outside the house with Officer Komorowski when Hampton, without

prompting from the police, came out of the front door. Corporal Artz promptly

handcuffed Hampton and had him sit in front of the house. Hampton, a black man, was

dressed in a white tee shirt and had a “stubbly” beard and mustache.

       When asked if anyone else was in the house, Hampton responded that there were

two people inside. In the meantime, Officer Sean Knapp had arrived. Corporal Artz

asked Officers Komorowski and Knapp to remove the occupants and conduct a security

sweep of the house. After checking the first and second floors of the house and finding

no one, the officers called into the basement for any occupant to come upstairs. A

woman – Tanisha Ford-Bey – emerged immediately but the officers had to call several

times before a second person – a black man with facial hair – emerged. It was the

Appellant, Edwards, and he was shirtless when he came upstairs and exited the house.

He and Ford-Bey were instructed to sit out front as well.

       Corporal Mark then retrieved Hilliard from the bank and drove her to 8 Hall Street

to determine if she could identify the bank robber. Sitting in an unmarked police car with

                                             3
tinted windows about six to eight feet from where Hampton, Edwards, and Ford-Bey

were sitting, Hilliard told Corporal Mark that she was “95 percent sure” that Hampton

was the bank robber. Corporal Mark took Hilliard back to the bank, retrieved

surveillance photos, and returned to 8 Hall Street. After consulting the surveillance

photos, Corporal Mark and Officer Knapp concluded that Edwards – not Hampton – was

the man in the surveillance photos. Corporal Artz reviewed the photos and agreed that

Edwards was the man shown robbing the bank. Edwards was then arrested and Hampton

was released. The District Court found that Edwards had been detained for

approximately 30 minutes before his arrest.

       During processing at the police station, officers recovered suspected marijuana

and cocaine in Edwards’s socks. And after Edwards identified himself as “Steven

Edwards,” the processing officers found a pay stub in his pocket made out to “Karl B.

Edwards.”

       Back at 8 Hall Street, the officers performed a consent search of the basement.1

They found a white plastic bag containing a pair of sunglasses, a hat, and a folded white



       1
          After Edwards was arrested, Tyrone Hampton, the brother of Henry Hampton,
gave the officers permission to search the house. Tyrone testified at the suppression
hearing that his grandparents, who are deceased, owned the property at 8 Hall Street and
that he lived there along with his three brothers. In his suppression motion, Edwards
argued that the officers “did not obtain valid consent to enter the Hamptons’ residence …
because the consent provided by Tyrone Hampton was the direct result of Karl Edwards’
illegal arrest, and it was given involuntarily.” (App. at 56.) The District Court concluded
that Edwards lacked standing to challenge the search at 8 Hall Street, reasoning that he
had failed to prove that he had any reasonable expectation of privacy in the residence
because he did not live there, nor was he an overnight guest. Edwards does not challenge
that conclusion on appeal.

                                              4
tee shirt. They also recovered approximately $10,619 in cash, a money strap like those

used by the bank for wrapping $100 bills, and some suspected marijuana and cocaine.

The officers later obtained a warrant to take Edwards’s DNA.

       Edwards filed a motion to suppress the evidence seized from 8 Hall Street, the

items seized from his person after his arrest, his statement that he was Steven Edwards,

and the DNA obtained pursuant to the search warrant. After a two-day hearing, the

District Court issued an order denying his motion. The District Court’s order relied in

part on Edwards’s failure to immediately exit the basement when summoned,

characterizing it as a “lack of responsiveness” that “can create alarm among police

officers trying to secure a scene.” (App. at 22.) The Court reasoned that Edwards “was

reasonably detained pursuant to the protective sweep of the residence” and that, “[g]iven

the seriousness of the offense and the rapidly developing situation, it was reasonable to

think that the individuals still inside the house could have been trying to destroy evidence

or access a weapon … .” (App. at 21-22.)

       Following the denial of his motion to suppress, Edwards entered into a plea

agreement with the government. Under the terms of the agreement, he pled guilty to

bank robbery and waived his right to appeal or collaterally attack his conviction or

sentence, but the appellate waiver contained an exception permitting Edwards to seek

review of the District Court’s suppression rulings.




                                             5
II.    Discussion2

       Edwards advances two arguments to support his assertion that the District Court

should have granted his motion to suppress. First, he argues that the police had no basis

to detain him once he exited 8 Hall Street. Second, he argues that, even if there had been

a basis to detain him initially, it “evaporated” when Hilliard identified Hampton as the

bank robber.

       More particularly, as to his initial detention, Edwards contends that the police

lacked individualized, reasonable suspicion to detain him because they had already

arrested Hampton and they had no reason to suspect that the bank robbery involved more

than one perpetrator. Edwards also contends that, “[w]ithout corroborating facts tending

to suggest criminal behavior,” his delay in emerging from the basement “cannot create

reasonable articulable suspicion that criminal activity is afoot, justifying his detention.”

(Appellant’s Opening Br. at 17.)

       In assessing whether there was reasonable suspicion to detain a suspect, “we must

consider the totality of the circumstances, including the police officer’s knowledge,

experience, and common sense judgments about human behavior.” United States v.

Robertson, 305 F.3d 164, 167 (3d Cir. 2002). We base our determination of reasonable

suspicion on “the events which occurred leading up to the stop or search,” and then assess



       2
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291. We review the denial of a motion to suppress for clear
error as to the underlying factual findings and exercise plenary review as to the
application of the law to those factual findings. United States v. Perez, 280 F.3d 318, 336
(3d Cir. 2002).

                                              6
“whether these historical facts, viewed from the standpoint of an objectively reasonable

police officer, amount to reasonable suspicion.” Ornelas v. United States, 517 U.S. 690,

696 (1996). Applying that common-sense analysis, we decline on this record to second-

guess the investigative decisions made by the law enforcement officers on the scene.

They were investigating a bank robbery that had just occurred. Not long after the

robbery, Hilliard reported that she believed she had seen the robber riding a bicycle near

the bank. That quickly led the officers to 8 Hall Street and the events that unfolded there.

The officers’ investigation involved a “swiftly developing” situation, which justified

temporarily detaining Hampton when he emerged from the home. See United States v.

Sharpe, 470 U.S. 675, 686 (1985) (stating that courts should not “indulge in unrealistic

second-guessing” where police are acting in a “swiftly developing situation”). Given the

prompt response to the bank robbery by Officers Komorowski and Wakeley, coupled

with their failure to locate any suspects in the vicinity of the bank, it was quite possible

that the robber had fled with the assistance of an accomplice. Because of that possibility,

the officers were justified in detaining Edwards and Ford-Bey, at least temporarily, as

they continued the investigation.

       In addition, we agree with the government that Edwards’s failure to promptly

comply with the officers’ demand to come up from the basement suggested that he might

have something to hide or that he was hurriedly concealing or destroying evidence, which

gave rise to individualized, reasonable suspicion. Cf. Illinois v. Wardlow, 528 U.S. 119,

124 (2000) (stating that “nervous, evasive behavior is a pertinent factor in determining

reasonable suspicion”). While Edwards provides innocent explanations for his presence

                                              7
at the home and for his delayed response to the officers’ calls to show himself, that does

not eliminate the officers’ reasonable suspicion that Edwards was engaged in criminal

activity. See United States v. Ubiles, 224 F.3d 213, 217 (3d Cir. 2000) (“A reasonable

suspicion of criminal activity may be formed by observing exclusively legal activity.”).

       Edwards next argues that, even if the police reasonably initiated the investigative

detention, the length of the detention violated the Fourth Amendment because “the

developing situation … tended to exculpate [him], not incriminate him.” (Appellant’s

Opening Br. at 15-16.) He contends that “any small amount of suspicion that may have

existed” at the onset of the detention “dissipate[d] completely” once Hilliard identified

Hampton as the bank robber with 95 percent certainty. (Id. at 19.) Edwards claims that,

at that point, “any reason to detain [him] evaporated and police should have released

him.” (Id.)

       This second argument fares no better than the first. The officers did not extend the

investigation beyond the bounds of a permissible investigatory stop. They “diligently

pursued a means of investigation that was likely to confirm or dispel their suspicions”

regarding the three detained individuals, including Edwards, by promptly transporting

Hilliard to and from Hampton’s house and then immediately retrieving the surveillance

photos from the bank after Hilliard’s identification was completed. Sharpe, 470 U.S. at

686. Edwards presented no evidence at the suppression hearing suggesting that the

officers were “dilatory in their investigation” or that the case involved any “delay

unnecessary to the legitimate investigation of the law enforcement officers.” Id. at 687.

And though Hilliard incorrectly identified Hampton as the bank robber, we do not agree

                                             8
that suspicion instantly dissipated as to Edwards at that moment. Edwards fails to take

account of the officers’ reasonable suspicion that the bank robber had one or more

accomplices on whom he relied for his getaway and to potentially conceal or destroy

traces of the robbery. Therefore, Hilliard’s identification of Hampton as the bank robber

did not eliminate reasonable suspicion as to Edwards.

III.   Conclusion

       For the reasons noted, we will affirm the judgment of the District Court and its

denial of Edwards’s motion to suppress.




                                             9